[Cite as Disciplinary Counsel v. Hallquist, 128 Ohio St.3d 480, 2011-Ohio-1819.]




                       DISCIPLINARY COUNSEL v. HALLQUIST.
                      [Cite as Disciplinary Counsel v. Hallquist,
                        128 Ohio St.3d 480, 2011-Ohio-1819.]
Attorneys — Misconduct — Default — Partially stayed suspension.
   (No. 2010-2169 — Submitted February 2, 2011 — Decided April 20, 2011.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 10-046.
                                  __________________
        Per Curiam.
        {¶ 1} Respondent, Kevin Paul Hallquist of Fairmont, West Virginia,
formerly of Cleveland, Ohio, Attorney Registration No. 0034385, was admitted to
the practice of law in Ohio in 1986.
        {¶ 2} On June 14, 2010, relator, Disciplinary Counsel, filed a complaint
charging respondent with professional misconduct arising from his failure to
reasonably communicate with two clients, his neglect of their legal matters, and
his failure to cooperate in the ensuing disciplinary investigations. The Board of
Commissioners on Grievances and Discipline attempted to serve respondent with
a copy of the complaint by certified mail at the address he had registered with the
Office of Attorney Registration, but the letter was returned unclaimed. Therefore,
the clerk of the Supreme Court of Ohio accepted service on respondent’s behalf,
in accordance with Gov.Bar R. V(11)(B). Respondent appeared for a deposition
on one matter in December 2009, but he did not answer the complaint or
otherwise appear in the proceeding, and relator moved for default pursuant to
Gov.Bar R. V(6)(F).
        {¶ 3} A master commissioner appointed by the Board of Commissioners
on Grievances and Discipline granted relator’s default motion, making findings of
                            SUPREME COURT OF OHIO




misconduct and recommending that respondent be indefinitely suspended from
the practice of law. The board adopted the master commissioner’s findings of fact
and misconduct but recommends that we impose a two-year suspension with the
last six months stayed. We accept the board’s findings of fact, conclusions of
law, and recommended sanction.
                                   Misconduct
       {¶ 4} In Count 1, the board found that a husband and wife had retained
respondent to pursue a claim for uninsured-motorist coverage after the husband
was injured in an automobile accident. The matter was settled, and in August
2008, the insurer issued a $2,000 settlement check. Respondent retained the
couple’s portion of the settlement proceeds as a flat fee to represent them in an
unrelated matter.
       {¶ 5} In early 2009, however, the couple began to receive medical bills,
totaling $1,108, for treatment of the husband’s injuries that they believed had
been paid as part of the settlement. Unable to reach respondent, the couple filed a
grievance with relator.
       {¶ 6} At his December 3, 2009 deposition, respondent testified that
pursuant to the terms of the settlement, the insurer was to pay all the couple’s
medical bills plus $2,000. He claimed that he was unaware of any unpaid medical
bills and had no documentation regarding the terms of the settlement. Respondent
further testified that he would contact the couple and their insurer to investigate
and resolve the matter. Although respondent sent relator copies of several letters
that he had faxed to the insurer and a document from the insurer confirming the
amount of the settlement check, he did not contact the clients or resolve their
unpaid medical bills.
       {¶ 7} In Count 2, the board found that respondent accepted $500 in May
2009 and another $100 in September 2009 to seek expungement of a client’s
criminal conviction, but did not file the motion until October 2, 2009. The trial




                                        2
                               January Term, 2011




court dismissed the motion, finding that the client had been notified of two
separate hearing dates and had failed to appear. The client avers that respondent
did not inform him of either hearing date. And although respondent signed for a
letter of inquiry that relator sent to him by certified mail, he did not file a
response.
       {¶ 8} Based upon these factual findings, the board concluded that
respondent’s conduct with respect to each of these two counts violated
Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable diligence in
representing a client), 1.4(a)(2) (requiring a lawyer to reasonably consult with the
client about the means by which the client’s objectives are to be accomplished),
1.4(a)(3) (requiring a lawyer to keep the client reasonably informed about the
status of a matter), and 8.1(b) (prohibiting a lawyer from knowingly failing to
respond to a demand for information by a disciplinary authority during an
investigation) and Gov.Bar R. V(4)(G) (requiring a lawyer to cooperate with a
disciplinary investigation).    We accept the board’s findings of fact and
misconduct.
                                     Sanction
       {¶ 9} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.               In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in Section 10(B) of the Rules and Regulations Governing Procedure on
Complaints and Hearings Before the Board of Commissioners on Grievances and
Discipline (“BCGD Proc.Reg.”). Disciplinary Counsel v. Broeren, 115 Ohio
St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21.
       {¶ 10} As aggravating factors, the board found that respondent had
engaged in a pattern of misconduct involving multiple offenses. See BCGD



                                         3
                              SUPREME COURT OF OHIO




Proc.Reg. 10(B)(1)(c) and (d). He has failed to cooperate in the disciplinary
process, refused to acknowledge the wrongful nature of his conduct, caused harm
to vulnerable clients, and failed to make restitution.      See BCGD Proc.Reg.
10(B)(1)(e), (g), (h), and (i). The only mitigating factor is respondent’s lack of a
prior disciplinary record. See BCGD Proc.Reg. 10(B)(2)(a).
       {¶ 11} Relator argued that an indefinite suspension was the appropriate
sanction for respondent’s neglect of client matters and failure to cooperate in the
disciplinary investigation. The master commissioner agreed, citing Disciplinary
Counsel v. Mathewson, 113 Ohio St.3d 365, 2007-Ohio-2076, 865 N.E.2d 891, ¶
19 (imposing an indefinite suspension on an attorney who neglected clients’
cases, misused his client trust account, and failed to cooperate in the resulting
investigation, finding that respondent’s multiple offenses had resulted in actual
prejudice to the clients and to the administration of justice). Without explaining
its reasoning, however, the board recommends that we impose a two-year
suspension with six months stayed. Relator has not objected to the board’s
recommendation.
       {¶ 12} We have recognized that an indefinite suspension is “ ‘especially
fitting * * * where neglect of a legal matter is coupled with a failure to cooperate
in the ensuing disciplinary investigation,’ ”     Disciplinary Counsel v. Boylan
(1999), 85 Ohio St.3d 115, 117, 707 N.E.2d 465, quoting Warren Cty. Bar Assn.
v. Lieser (1997), 79 Ohio St.3d 488, 490, 683 N.E.2d 1148. We have also
recognized that each disciplinary case is unique and that we may consider “all
relevant factors” in determining what sanction to impose. See BCGD Proc.Reg.
10(B); Columbus Bar Assn. v. Chasser, 124 Ohio St.3d 578, 2010-Ohio- 956,
Ohio, 925 N.E.2d 595, ¶ 20.
       {¶ 13} In Cuyahoga Cty. Bar Assn. v. Paulson, 111 Ohio St.3d 415, 2006-
Ohio-5859, 856 N.E.2d 970, ¶ 3-7, we sanctioned an attorney who had failed to
timely file an appellate brief after settling a client’s case without authorization,




                                         4
                                January Term, 2011




failed to respond to the client’s communications, and failed to respond to the
resulting disciplinary investigation.     Although Paulson’s ethical violations
included dishonesty, fraud, deceit, or misrepresentation, conduct prejudicial to the
administration of justice, handling a legal matter without adequate preparation,
neglect of an entrusted legal matter, and failure to cooperate in a disciplinary
investigation, we accepted the board’s recommendation of a two-year suspension,
observing that his conduct appeared to have affected only one client. Id. at ¶ 8,
12.
        {¶ 14} Similarly, in Disciplinary Counsel v. Noel, 126 Ohio St.3d 56,
2010-Ohio- 2714, 930 N.E.2d 312, ¶ 26-27, we imposed a two-year suspension
with six months stayed on conditions on an attorney who had neglected the legal
matters of two clients, causing the dismissal of a criminal appeal and the dismissal
with prejudice of a civil case, had failed to timely deliver a client’s file, and had
failed to cooperate in the disciplinary investigation. And in Stark Cty. Bar Assn.
v. Marosan, 106 Ohio St.3d 430, 2005-Ohio-5412, 835 N.E.2d 718, we
sanctioned an attorney for neglecting the legal matters of multiple clients, failing
to promptly return unearned fees to those clients, failing to maintain a client trust
account, and failing to cooperate in the ensuing disciplinary investigation. We
accepted the board’s recommended sanction of a two-year suspension, with 18
months stayed on conditions, observing that “the respondent’s misconduct, while
serious, did not involve dishonesty and did not result in irreparable harm to his
clients.” Id. at ¶ 24.
        {¶ 15} Here, respondent has practiced law for more than 20 years without
a disciplinary violation, and although serious, his misconduct has not caused
irreparable harm to any clients. Therefore, we agree that the appropriate sanction
for his misconduct is a two-year suspension, with the last six months stayed on
the conditions that he commit no further misconduct and that he make restitution
to the clients harmed by his conduct.



                                         5
                             SUPREME COURT OF OHIO




       {¶ 16} Accordingly, Kevin Paul Hallquist is suspended from the practice
of law in Ohio for two years. The last six months of his suspension will be stayed
on the conditions that he commit no further acts of misconduct and that he make
restitution of $1,108 to the clients in Count 1, representing the amount of their
unpaid medical bills, and refund the $600 in legal fees he received from the client
in Count 2. If he fails to comply with these conditions, the stay will be lifted, and
he will serve the full two-year suspension. Costs are taxed to respondent.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Carol A. Costa,
Assistant Disciplinary Counsel, for relator.
                            ______________________




                                         6